IN THE SUPREME COURT OF IOWA
                               No. 18–1985

                          Filed March 12, 2020


JESUS LOZANO CAMPUZANO,

      Plaintiff,

vs.

IOWA DISTRICT COURT FOR POLK COUNTY,

      Defendant.


      Certiorari to the Iowa District Court for Polk County, Jeffrey Farrell,

Judge.



      The criminal defendant petitioned for a writ of certiorari after the

district court denied his motion to correct an illegal sentence.       WRIT

ANNULLED.



      Philip B. Mears of Mears Law Office, Iowa City, for plaintiff.


      Thomas J. Miller, Attorney General, and William A. Hill, Assistant

Attorney General, for defendant.
                                     2

CHRISTENSEN, Chief Justice.

      In this case, the criminal defendant pled guilty to possession of

methamphetamine with intent to deliver and to possession or control of a

firearm. His guilty plea to the firearm charge enhanced the drug charge

by doubling his maximum sentence from twenty-five years to fifty years.

A few months after the criminal defendant’s sentencing, the Iowa

legislature amended Iowa Code section 124.413 and created section

901.12.    The criminal defendant filed a motion to correct an illegal

sentence, arguing section 901.12 reduced his minimum period of

confinement by one-half. In denying the criminal defendant’s motion, the

district court determined a person sentenced pursuant to the firearm

enhancement was not eligible to receive the one-half reduction.          The

criminal defendant petitioned for a writ of certiorari, and we granted

certiorari review.

      Upon our review, we interpret sections 124.413 and 901.12 to

reduce the minimum period of confinement for specific drug crimes

without affecting the minimum period of confinement for drug crimes

committed while in the possession of a firearm. We annul the writ.

      I. Background Facts and Proceedings.

      On April 5, 2016, Jesus Lozano Campuzano pled guilty to

possession of methamphetamine with intent to deliver, in violation of Iowa

Code section 124.401(1)(b)(7) (2014). He also pled guilty to possession or

control of a firearm, in violation of Iowa Code section 124.401(1)(e). Lozano

Campuzano requested immediate sentencing that same day. A violation

of section 124.401(1)(b)(7) is a class “B” felony, which normally carries a

maximum sentence not to exceed twenty-five years.           See Iowa Code

§ 902.9(1)(b).   However, the twenty-five-year maximum sentence was

doubled by his guilty plea to the firearm charge:
                                              3
       A person in the immediate possession or control of a firearm
       while participating in a violation of this subsection shall be
       sentenced to two times the term otherwise imposed by law, and
       no such judgment, sentence, or part thereof shall be deferred
       or suspended.

Id. § 124.401(1)(e) (emphasis added). In accordance with Iowa law, the

district court sentenced Lozano Campuzano to a period of imprisonment

not to exceed fifty years. It determined Iowa Code section 124.413 imposed

a minimum period of confinement of one-third of the fifty-year sentence.

See Iowa Code § 124.413(1). 1 Lozano Campuzano’s minimum period of
confinement was further reduced by one-third because of his guilty plea.

See Iowa Code § 901.10(2). 2            The district court denied probation and

Lozano Campuzano was committed to the custody of the Iowa Department

of Corrections (DOC).

       For each offender in custody, DOC creates a time computation

portfolio that estimates the minimum parole date and the tentative

discharge date. The minimum parole date is a calculated date of when the

mandatory period of confinement ends. Prior to the passage of House File

2064, which amended Iowa Code section 124.413 and created section

901.12, DOC calculated Lozano Campuzano would be eligible for parole

approximately five years after his confinement began. The parties do not
dispute the DOC calculation expressed below:




       1At   the time of sentencing, Iowa Code section 124.413(1) stated,

       A person sentenced pursuant to section 124.401, subsection 1, paragraph
       “a”, “b”, “c”, “e”, or “f”, shall not be eligible for parole until the person has
       served a minimum period of confinement of one-third of the maximum
       indeterminate sentence prescribed by law.
       2Iowa   Code section 901.10(2) states, “If the defendant pleads guilty, the court may,
at its discretion, reduce the mandatory minimum sentence by up to one-third.”
                                       4

       Confinement Calculation                      Iowa Code Section

            25 year maximum                     902.9(1)(b) (class “B” felony)

       25 x 2 = 50 year maximum            124.401(1)(e) (firearm enhancement)

      50 x (1/3) ≈ 17 year minimum           124.413(1) (1/3 minimum period)
                                                          901.10(2)
   17 – (17 x 1/3) ≈ 11 year minimum       (1/3 reduced minimum for guilty plea)
                                                         903A.2(1)(a)
     11 x (1/2.2) ≈ 5 year minimum             (anticipated earned good time)

The dispute in this case concerns the new section 901.12 and whether it

applies to Lozano Campuzano’s firearm enhancement.                Section 901.12

amended Iowa law by retroactively reducing particular mandatory

sentences by one-half. See 2016 Iowa Acts ch. 1104, § 7 (codified at Iowa

Code § 901.12 (2017)).

      Lozano Campuzano filed a motion to correct an illegal sentence,

arguing section 901.12 reduced his minimum period of confinement by

one-half.    If true, Lozano Campuzano would be eligible for parole

approximately two-and-a-half years (instead of five years) after his

confinement. The district court denied Lozano Campuzano’s motion to

correct an illegal sentence. It reasoned his firearm-enhanced sentence was

not eligible for the one-half reduction.

      Lozano Campuzano petitioned for a writ of certiorari. We granted

certiorari review.

      II. Standard of Review.

      This case is before us as an original certiorari action. See Iowa R.

App. P. 6.107(1).    Therefore, we review the district court’s ruling for

correction of errors at law. State v. Iowa Dist. Ct., 812 N.W.2d 1, 2 (Iowa

2012); Weissenburger v. Iowa Dist. Ct., 740 N.W.2d 431, 434 (Iowa 2007).

      A writ of certiorari lies where a lower board, tribunal, or court
      has exceeded its jurisdiction or otherwise acted illegally. . . .
      “Illegality exists when the court’s findings lack substantial
                                       5
      evidentiary support, or when the court has not properly
      applied the law.”

Weissenburger, 740 N.W.2d at 434 (quoting State Pub. Def. v. Iowa Dist.

Ct., 721 N.W.2d 570, 572 (Iowa 2006)). Because Lozano Campuzano does

not allege his sentence was unconstitutional, we review the legality of his

sentence for correction of errors at law. See State v. Zarate, 908 N.W.2d

831, 840 (Iowa 2018).

      III. Analysis.

      The sole issue is whether Lozano Campuzano’s minimum period of
confinement is eligible for the one-half reduction provided by section

901.12. His minimum period of confinement is established by section

124.413(1), which states,

      Except as provided in subsection 3 and sections 901.11 and
      901.12, a person sentenced pursuant to section 124.401,
      subsection 1, paragraph “a”, “b”, “c”, “e”, or “f”, shall not be
      eligible for parole or work release until the person has served
      a minimum term of confinement of one-third of the maximum
      indeterminate sentence prescribed by law.

Iowa Code § 124.413(1) (2017). 3 Section 124.413(3), in turn, reduces this
minimum period of confinement.

      A person serving a sentence pursuant to section 124.401,
      subsection 1, paragraph “b” or “c”, shall be denied parole or
      work release, based upon all the pertinent information as
      determined by the court under section 901.11, subsection 1,
      until the person has served between one-half of the minimum
      term of confinement prescribed in subsection 1 and the
      maximum indeterminate sentence prescribed by law.




      3The   State points out House File 2064 amended section 124.413(1), yet the
legislature chose not to remove the one-third mandatory minimum requirement for
firearm-enhancement sentences under paragraphs (e) and (f).
                                            6

Id. § 124.413(3).      Relevant here, the new section 901.12 retroactively

reduces the minimum period of confinement by one-half for sentences

under specific convictions. 4

       Effective July 1, 2016, and notwithstanding section 124.413,
       a person whose sentence commenced prior to July 1, 2016,
       for a conviction under section 124.401, subsection 1,
       paragraph “b”, or “c”, who has not previously been convicted
       of a forcible felony, and who does not have a prior conviction
       under section 124.401, subsection 1, paragraph “a”, “b”, or
       “c”, shall first be eligible for parole or work release after the
       person has served one-half of the minimum term of
       confinement prescribed in section 124.413.

Iowa Code § 901.12(1) (emphasis added).                   Lozano Campuzano was

sentenced prior to July 1, 2016.                  He argues section 901.12 is

unambiguous because its express terms allow for a reduced minimum

period of confinement when a person is sentenced for a conviction under

section 124.401(1)(b), which he argues he was. It is the State’s position

Lozano Campuzano was convicted and sentenced under paragraph (e);

therefore, he is not eligible for the one-half reduction because the express

language of section 901.12 does not include a conviction under paragraph

(e).

       Resolution of this issue depends upon the interpretation of statutes.

“When interpreting statutes, we attempt to harmonize all relevant

legislative enactments” in order to give meaning to all, if possible. State v.

Albrecht, 657 N.W.2d 474, 479 (Iowa 2003). The chief argument for each

party claims the express, unambiguous language of House File 2064 favors

their respective position.        To that extent, we agree each position is a

reasonable understanding as to the meaning of House File 2064’s

provisions.     See State v. Lopez, 907 N.W.2d 112, 116 (Iowa 2018) (“A

       4House   File 2064 also created new section 901.11, which outlines pertinent
information to be considered by the district court when determining parole eligibility. See
Iowa Code § 901.11.
                                     7

statute is ambiguous ‘if reasonable minds could differ or be uncertain as

to the meaning of the statute.’ ” (quoting Rolfe State Bank v. Gunderson,

794 N.W.2d 561, 564 (Iowa 2011))).

      In this case, ambiguity arises from the general scope and meaning

of House File 2064’s provisions in its totality.   See McGill v. Fish, 790

N.W.2d 113, 118 (Iowa 2010) (“An ambiguity in a statute can arise in two

ways. First, it may arise from the meaning of particular words in the

statute. Second, it may arise from the general scope and meaning of a

statute in its totality.” (Citations omitted.)). When ambiguity exists, we

search for meaning by contemplating legislative intent; “ ‘object sought to

be attained’; ‘circumstances under which the statute was enacted’;

‘legislative history’; ‘common law or former statutory provisions, including

laws upon the same or similar objects’; and ‘consequences of a particular

construction.’ ”   Lopez, 907 N.W.2d at 117 (quoting Iowa Code § 4.6).

Additionally, we interpret a statute in a way that avoids impractical or

absurd results. Albrecht, 657 N.W.2d at 479.

      A question we must first answer is under what paragraph was

Lozano Campuzano convicted and sentenced?           We conclude he was

convicted and sentenced under paragraphs (b) and (e). Count II of the

three-count trial information charged Lozano Campuzano with possession

of a controlled substance with intent to deliver and with the immediate

possession or control of a firearm. He later pled guilty to both charges in

count II.   The plea and sentencing order specifically noted Lozano

Campuzano was pleading guilty to a violation of paragraphs (b) and (e).

Had Lozano Campuzano not pled guilty to paragraph (e), the State would

be required to prove he was “in the immediate possession or control of a

firearm.” Iowa Code § 124.401(1)(e) (2014).
                                        8

      We have previously concluded, “The firearm enhancement statute,

section 124.401(1)(e), requires proof that the defendant had ‘immediate

possession or immediate control’ of a firearm.” State v. Reed, 875 N.W.2d

693, 708 (Iowa 2016) (quoting State v. McDowell, 622 N.W.2d 305, 307

(Iowa 2001) (en banc)).      In Reed, the defendant was charged with

possession of crack cocaine with intent to deliver while in possession or

control of a firearm in violation of Iowa Code section 124.401(1)(b)(3) and

section 124.401(1)(e).   Id. at 698.        The jury found Reed guilty on all

charges. Id. at 701.

      On further review, he challenged whether the evidence was sufficient

to prove constructive possession of the drugs or the firearms. Id. at 705.

We affirmed in part and reversed in part the district court judgment. Id.

at 711. We affirmed Reed’s conviction for possession of crack cocaine with

intent to deliver under section 124.401(1)(b)(3) because the evidence was

sufficient to uphold the guilty verdict.       Id. at 703, 711.   However, we

reversed the “judgment of conviction for possession of a firearm and

resulting sentence enhancement under Iowa Code section 124.401(1)(e)”

because the evidence was insufficient to prove constructive possession of

a firearm. Id. at 711. Reed was resentenced “in the absence of a finding

that [he] had immediate possession or control of a firearm.” Id. at 710

(quoting McDowell, 622 N.W.2d at 307).

      The district court in this case found a factual basis for Lozano

Campuzano’s guilty plea to both paragraph (b) and (e) and that the plea

was knowing and voluntary.        Therefore, it was required to consider

paragraph    (b)’s   twenty-five-year       sentence   and   paragraph   (e)’s

enhancement of “two times the term otherwise imposed by law.” Iowa Code

§ 124.401(1)(e). The result is Lozano Campuzano’s enhanced fifty-year

sentence for a conviction under paragraphs (b) and (e).
                                        9

         The next question we must answer is whether Lozano Campuzano’s

one-third minimum period of confinement pursuant to a conviction under

paragraphs (b) and (e) is eligible for the one-half reduction provided by

section 901.12. We conclude sections 124.413 and 901.12 are meant to

reduce the minimum period of confinement for specific criminal drug

offenses but not for a sentence pursuant to a firearm-enhancement

conviction.

         Prior to the 2016 amendments, a person sentenced under section

124.401(1) paragraph (a), (b), (c), (e), or (f) was subject to a one-third

minimum period of confinement.          See Iowa Code § 124.413(1) (2016).

Notably, paragraphs (a), (b), and (c) refer to criminal drug sentences and

paragraphs (e) and (f) refer to firearm or offensive weapon sentences. Id.

§ 124.401(1). House File 2064’s legislative changes left the structure of

that mandatory minimum scheme untouched. If the legislature sought to

remove the firearm or offensive weapons sentences from the one-third

mandatory period of confinement, that would have been the time to do so.

         Instead, House File 2064 made the one-third minimum period of

confinement pursuant to section 124.413(1) the main rule:

         Except as provided in subsection 3 and sections 901.11 and
         901.12, a person sentenced pursuant to section 124.401,
         subsection 1, paragraph “a”, “b”, “c”, “e”, or “f”, shall not be
         eligible for parole or work release until the person has served
         a minimum period of confinement of one-third of the
         maximum indeterminate sentence prescribed by law.

Iowa Code § 124.413(1) (2017) (emphasis added). The 2016 legislation

added the “except as provided” language, which indicates a person must

serve a minimum period of confinement unless one of the new exceptions

apply.     The new exceptions expressly include paragraphs (b) and (c);

notably, neither paragraph (e) nor (f) is included as an exception to the
                                           10

main rule. See id. § 124.413(3); 5 id. § 901.12(1). 6 The lack of reference to

paragraph (e) or (f) in either exception is significant. “[L]egislative intent

is expressed by omission as well as by inclusion, and the express mention

of one thing implies the exclusion of others not so mentioned.” Kucera v.

Baldazo, 745 N.W.2d 481, 487 (Iowa 2008) (quoting Meinders v. Dunkerton

Cmty. Sch. Dist., 645 N.W.2d 632, 637 (Iowa 2002)).                  This interpretive

axiom cuts against Lozano Campuzano’s position twice over. The section

imposing a minimum period of confinement expressly mentions sentences

pursuant to paragraphs (a), (b), (c), (e), and (f), while the exceptions to a

minimum period of confinement expressly include paragraphs (b) and (c)

to the implied exclusion of (a), (e), and (f).

       This interpretation is further supported by the actions of the Iowa

legislature following House File 2064. A year after House File 2064, the

legislature amended section 124.413(1) and its exceptions. See 2017 Iowa

Acts ch. 122, §§ 10, 11, 13, 14, 15. The amendment removed paragraph

(c) from the one-third minimum period of confinement.                       Iowa Code

§ 124.413(1) (2018); id. § 901.12(2).            Even as the legislature removed

paragraph (c), it did not strike paragraph (e) or (f) from the required

minimum period of confinement. Id. § 124.413(1).

       IV. Conclusion.

       We conclude sections 124.413 and 901.12 serve to reduce the

minimum period of confinement for specific criminal drug offenses.                      A


       5“A person serving a sentence pursuant to section 124.401, subsection 1,
paragraph “b” or “c”, shall be denied parole or work release . . . until the person has
served between one-half of the minimum term of confinement prescribed in subsection 1
. . . .”
       6“[A] person whose sentence commenced prior to July 1, 2016, for a conviction

under section 124.401, subsection 1, paragraph “b” or “c”. . . shall first be eligible for
parole or work release after the person has served one-half of the minimum term of
confinement prescribed in section 124.413.”
                                   11

person serving a sentence pursuant to a firearm-enhancement conviction

is not eligible for the one-half reduction. Because Lozano Campuzano was

convicted and sentenced pursuant to section 124.401, paragraph (b), as

well as the firearm enhancement pursuant to section 124.401(1),

paragraph (e), his minimum period of confinement is not eligible for the

one-half reduction. Consequently, the district court properly applied the

law, and we must annul the writ.

      WRIT ANNULLED.

      All justices concur except Appel and Wiggins, JJ., who dissent, and

Oxley, J., who takes no part.
                                     12

                            #18–1985, Lozano Campuzano v. Iowa Dist. Ct.

APPEL, Justice (dissenting).

      Ponder this: The relevant statute is Iowa Code section 901.12(1)

(2017), which states, in relevant part,

      [A] person whose sentence . . . for a conviction under section
      124.401, subsection 1, paragraph “b” . . ., who has not been
      previously convicted of a forcible felony, and who does not
      have a prior conviction [under certain drug statutes] shall first
      be eligible for parole or work release after the person has
      served one-half of the minimum term of confinement
      prescribed in section 124.413.

(Emphasis added.)

      The majority characterizes the issue here as “under what paragraph

was Lozano Campuzano convicted and sentenced?”           (Emphasis added.)

But the majority’s application of the facts to the statutory framework belies

a misunderstanding. A sentence and a conviction are not the same thing.

They are not interchangeable. They do not merge into a compound noun

unrecognized in the law before today, the “conviction and sentence.” The

conflated term “conviction and sentence” won’t be found in Words and

Phrases. The question under Iowa Code section 901.12 is whether the

defendant’s sentence arises from a conviction under Iowa Code section

124.401(1)(b). A sentence is not the trigger—it is a conviction.

      Does Lozano Campuzano’s sentence arise from a conviction under

Iowa Code section 124.401(1)(b)? Indisputably, absolutely. His sentence

arises from his conviction under Iowa Code section 124.401(1)(b), as

enhanced by Iowa Code section 124.401(1)(e). But a violation of Iowa Code

section 124.401(1)(e) does not give rise to a conviction.             Lozano

Campuzano was not convicted of a crime under Iowa Code section

124.401(1)(e). He was sentenced under Iowa Code section 124.401(1)(e)

for a conviction under Iowa Code section 124.401(1)(b).
                                       13

      Thus, Lozano Campuzano is entitled to a reduction of his sentence

under Iowa Code section 901.12 because his sentence was for a conviction

under Iowa Code section 124.401(1)(b), provided he meets the statutory

requirements of no prior forcible felony or disqualifying drug conviction. It

is undisputed that Lozano Campuzano meets the terms of the statute.

      Nothing is to the contrary in Iowa Code section 124.413(1) as

suggested in the majority opinion on page eight.            Indeed, this Code

provision cuts the other way because of the legislature’s choice of

language. Iowa Code section 124.413(1) states,

      Except as provided in . . . section[s] . . . 901.12, a person
      sentenced pursuant to section 124.401, subsection 1,
      paragraph “a”, “b”, “c”, “e” or “f”, shall not be eligible for parole
      or work release until the person has served a minimum period
      of confinement of one-third of the maximum indeterminate
      sentence prescribed by law.

(Emphasis added.)

      Unquestionably, Lozano Campuzano fell within the scope of this

provision as he was sentenced under subsections (b) and (e). Thus, he

would face a minimum confinement of one-third of the maximum

indeterminate sentence unless he escapes the provision “except as

provided in subsection 901.12.” And Lozano Campuzano does just that.

He qualifies under section 901.12 because he was convicted under Iowa

Code section 124.401(1)(b).

      As is apparent under the above analysis, the majority opinion is

flawed because it conflates the term sentence with conviction. Once that

conflation is resolved, it is clear under the plain meaning of Iowa Code

section 901.12, Lozano Campuzano qualifies for the sentence reduction.

      It may be, of course, that there are policy reasons for the majority

position. But we must take the language given us from the legislature, not

revise and embellish it. “We do not inquire what the legislature meant; we
                                     14

ask only what the statute means.” State v. Nicoletto, 845 N.W.2d 421, 431

(Iowa 2014) (quoting State v. Brustkern, 170 N.W.2d 389, 392 (Iowa 1969)),

superseded by statute on other grounds, 2014 Iowa Acts ch. 1114, § 1

(codified at Iowa Code § 709.15(f) (2015)). I therefore respectfully dissent.

      Wiggins, J., joins this dissent.